Journal Entries (1834-36): Journal5: (1) Appearance; rule to plead, answer, or demur *p. 50; (a) exceptions to answers referred to master *P- 137-
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3) writ of subpoena and return; (4) writ of subpoena and affidavit of non-residence; (5) answer; (6) exceptions to answer; (7) supplemental bill; (8) motion for reference of exceptions to master; (9) motion for rule to answer; (10) answer; (n) stipulation for reference to take testimony; (12) answer to exceptions; (13) plea to supplemental bill; (14) motion to require election of court in which to proceed.
Chancery Case 167 of 1833.